Citation Nr: 0503542	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-16 689	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a dental condition.  

2.  Entitlement to service connection for Osler-Weber 
syndrome.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Fort Harrison, Montana, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant was afforded a hearing at the RO before a 
hearing officer in July 1997.  He was afforded a travel board 
hearing before the undersigned Veterans Law Judge in May 
2004.  A transcript of each of the hearings has been 
associated with the claims folder.  

The appeal in regard to the issue of entitlement to service 
connection for Osler-Weber syndrome is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.	The appellant had active service from November 1963 to 
September 1966 and in May 1968.  

2.	On May 21, 2004, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal in regard to the 
issue of entitlement to service connection for a dental 
condition is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal in regard to entitlement to 
service connection for a dental condition and it is 
dismissed.


ORDER

The appeal is dismissed.


REMAND

Initially, the Board notes that, based upon a correction of 
records, the appellant served from November 1963 to September 
1966 and in May 1968.  

VA's Office of General Counsel has distinguished between 
congenital or developmental defects, for which service 
connection is precluded, and congenital or hereditary 
diseases, for which service connection may be granted if 
initially manifested in or aggravated by service.  
VAOGCPREC82-90.  Defects are defined as "structural or 
inherent abnormalities or conditions which are more or less 
stationary in nature."  Id.

The August 1963 service entrance examination report shows 
that the vascular system, nose, ears, anus and rectum, and 
skin, were normal.  On the accompanying medical history he 
denied having or having had ear, nose, or throat trouble.  
The examiner noted usual childhood diseases.  A treatment 
record, dated in January 1964, notes external hemorrhoids and 
nosebleeds.  Recurrent epistaxis for "several years" were 
noted.  The September 1966 separation examination report 
shows the vascular system, nose, ears, anus and rectum, and 
skin were normal.  On the accompanying medical history he 
denied having or having had ear, nose, or throat trouble.  
Hemorrhoids in basic training were noted.  An April 1968 
entrance examination report shows the vascular system, nose, 
ears, anus and rectum, and skin were normal.  On the 
accompanying medical history he denied having or having had 
ear, nose, or throat trouble.  

A VA treatment record, dated in June 1988, notes the 
appellant's reported history of intermittent nosebleeds "for 
years."  The impression was telangiectasia of nasal mucosa.  
The examiner added that some people had a hereditary tendency 
to form telangectasia.  A July 1993 record of treatment 
reflects a diagnosis of hereditary hemorrhagic telangiectasia 
(HHT) with epistaxis.  In January 1994, the appellant 
underwent surgery for rotatory hemorrhagic telangiectasia 
(Osler-Weber-Rendu syndrome).  The records note he had had 
problems with nasal epistaxis for approximately five years.  
The diagnosis was hereditary hemorrhagic telangiectasias.  

On VA examination in July 1997, the appellant stated that he 
had been diagnosed with Osler-Weber syndrome at McGill 
University when he was in his twenties.  These records of 
treatment have not been associated with the claims file.  In 
addition, the examiner stated that Osler-Weber syndrome 
flared up with stress and other types of activity.  

By letter dated in February 2002, Dr. M. M.D., stated he had 
been treating the appellant for several years for Osler-
Weber-Rendu syndrome.  He stated that the actual syndrome 
was not diagnosed until approximately 1985, more than 20 
years after service.  He added that there was no evidence, 
except by history of the veteran that symptoms manifested 
prior to service.  He noted the only actual evidence was a 
service medical record that verified the first manifestation 
as recurrent epistaxis.  The examiner stated that in 
probably 90 percent of individuals with Osler-Weber 
syndrome, recurrent epistaxis was the most typical and early 
manifestation.  He noted that because the lesions formed 
mostly in the mucosal and gastrointestinal tissues, it could 
also be argued that both the nosebleeds and bleeding 
hemorrhoids could be early signs of Osler-Weber syndrome.  

In a March 2003 VA examination report, the examiner, C. K., 
FNP-C, stated that Osler-Weber syndrome was diagnosed in the 
early 1990s.  As noted, a June 1988 record of treatment 
reflects hereditary telangiectasias.  Dr. M. stated the 
appellant had been diagnosed in about 1985.  It is unclear 
whether the March 2003 VA examiner reviewed the entire C-
file.  

On VA examination in September 2003, the examiner, J. L., NP-
C, stated that clinical manifestations, such as epistaxis, 
were noted to generally present by age 10 to 12 in most 
affected individuals.  The examiner added that 
pathophysiological changes associated with HHT existed prior 
to service.  The date of the initial manifestation was not 
identified.  

The Board notes that correspondence, dated in September 2003 
from U. U., notes that some blood vessel abnormalities exist 
at birth and some grow over time.  There is insufficient 
evidence upon which to base a determination as to whether the 
appellant's Osler-Weber syndrome is related to service.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should obtain the name and 
professional rank or title of the July 
1997 VA examiner.  The information 
should be associated with the July 1997 
report of examination contained in the 
claims file.  The name and professional 
title or rank of any other examiner 
providing an opinion should be 
associated with the corresponding 
opinion.  

2.  The AOJ should attempt to obtain 
pertinent records from McGill 
University.  Any pertinent records 
obtained should be associated with the 
claims file.  

3.  The AOJ should request an opinion 
from a VA physician (M.D. or D.O.).  The 
physician should be requested to 
identify the date of onset of the 
initial manifestations of Osler-Weber 
syndrome.  The physician should review 
the claims file.  A complete rationale 
should accompany any opinion provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


